Citation Nr: 1228212	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  02-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2002 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen a claim of service connection for a psychiatric disorder.  In a decision issued in October 2003, the Board denied the Veteran's claim to reopen.  He appealed that decision to the Court.  In July 2006, the Court issued a decision and order that vacated the October 2003 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the Court's decision.  In September 2008, the Board remanded the case to satisfy notice requirements in accordance with the Court's decision.  In May 2010, the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder and remanded it for additional development.  In December 2010, the case was remanded again to ensure that the RO complied with the Board's May 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As an initial matter, the Board notes that the Veteran has been assigned diagnoses of various psychiatric disabilities, including PTSD.  Case law provides that the scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board observes that in an October 2010 supplemental statement of the case (SSOC), the matter of entitlement to service connection for PTSD was included as part of the present appeal.  However, the instant case is distinguished from Clemons, as it stems from a specific attempt by the Veteran to reopen a claim of service connection for a psychiatric disorder other than PTSD that was previously finally denied (by a February 1998 Board decision), and required submission of new and material evidence before it could progress to de novo review.  The matter of service connection for PTSD was also the subject of a prior final rating decision in December 1993.  [Although the Veteran initiated an appeal of this decision, in January 1995, during a hearing held before a Decision Review Officer (DRO) at the RO, he withdrew his appeal seeking service connection for PTSD].  Consequently, the Board finds that the instant matter is limited to psychiatric disorders other than PTSD.  [Notably, the record shows that in July 2010, the Veteran requested to reopen his claim of service connection for PTSD, and in an October 2011 rating decision, the RO declined to reopen such s claim.  The Veteran has not yet filed a notice of disagreement (NOD) with the October 2011 rating decision.]  

Finally, the Board has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

In December 2010, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for a psychiatric disorder other than PTSD; more than a year has lapsed since that request; he has not responded. 


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a psychiatric disorder other than PTSD, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As was noted in the Introduction, this claim was previously before the Board in October 2003 as a claim to reopen.  In July 2006, the Court issued a decision that vacated the October 2003 Board decision, finding that VA had not provided the Veteran with adequate notice as required by Kent v. Nicholson, 20 Vet. App. 1 (2006), in claims to reopen, and that he was prejudiced by this notice insufficiency.  Accordingly, the Board remanded the case (in September 2008) for Kent-compliant notice.  In a November 2008 letter, the Veteran was advised that his claim for service connection for a psychiatric disorder had been previously denied in February 1998 because he had not submitted any evidence showing that there was a nexus between his current psychiatric disorder and his service.  Therefore, in order to reopen his claim, he would have to submit new and material evidence related to this fact.  Such notice complied with Kent.  Furthermore, because the subsequent Board decision in September 2008 reopened the Veteran's claim of service connection for a psychiatric disorder (and remanded the underlying service connection claim for additional development), that adjudicatory action resolved the Court's concerns regarding the lack of proper notice in a claim to reopen.  

Regarding the underlying claim of service connection for a psychiatric disorder other than PTSD, the Veteran has been advised of VA's duties to notify and assist in the development of this claim.  In particular, March 2001 and November 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The November 2008 letter also informed the Veteran of disability rating and effective date criteria.  Various SSOCs, most recently in June 2012, have readjudicated the matter after the Veteran and his representative responded and further development was completed.  Consequently, he is not prejudiced by any technical notice deficiency, including in timing, that may have occurred earlier in the process, nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's service treatment records (STRs) and postservice VA and private treatment records are associated with the claims file.  As will be explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  In December 2010, the RO asked the Veteran to provide the information and releases.  He has not responded, and further development cannot proceed without his cooperation.  

The RO arranged for a VA examination of the Veteran in September 2010 in conjunction with his claim (prior to completion of the evidentiary development requested).  The Board observes that the opinion offered is based on a less than complete factual background.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.
B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

The Board's December 2010 remand noted that a September 2001 VA treatment reflected that the Veteran had reported attempting suicide in the 1970s by overdosing and in 1984 by hanging a t-shirt around his neck.  Additionally, during a September 2010 VA examination, the Veteran reported attempting suicide in or around 1982 when he stole an automobile and was apprehended by the police in Midland, Texas.  He also reported attempting suicide in 1983 by trying to hang himself while in the custody of authorities from Alberta, Calgary, after being arrested for attempting to rob a bank.  Given the timing and nature of these aforementioned suicide attempts, the Board felt that if corroborated they might support a continuity (of psychiatric problems from service) theory (for establishing entitlement to service connection).  The Board observed that there should be corroborative information of the suicide attempts, if they in fact occurred, and sought to obtain such records.  [The Board also noted that it was likely that the 1983 and 1984 suicide attempts were actually the same event, and not two separate events.]

In December 2010, the Appeals Management Center (AMC) sent the Veteran a letter asking him to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of any private treatment for his psychiatric disorder, particularly those received in association with his alleged suicide attempts in the 1970s, in 1982, and in 1983/1984.  As was explained above, this information was needed to assist the rating personnel and any medical opinion provider in making credibility assessments regarding the Veteran's reports.  The letter was mailed to the Veteran's current address, and was not returned as undelivered.  He did not respond.  More than a year has passed since the December 2010 request.  Significantly, the record reflects that the Veteran has responded to other correspondence mailed to the same address both prior to and subsequent to the December 2010 letter.  He has also identified and submitted releases for records of more recent psychiatric treatment.  Such evidence suggests that the Veteran is not incapable of responding to the December 2010 request. 

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to his claim seeking service connection for a psychiatric disorder other than PTSD.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, No. 10-1226 (U.S. Vet. App. June 19, 2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim for service connection for a psychiatric disorder other than PTSD is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.





ORDER

The appeal seeking service connection for a psychiatric disorder other than PTSD is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


